DETAILED ACTION
Formal Matters
Claims 1-16 are pending and under examination. 

Priority
The instant application is a national stage entry of PCT/US18/20080 filed on 2/28/2018, which claims priority to US provisional application 62/464,483 filed on 02/28/2017.  

Claim Objection
	Claim 16 is objected to for missing “the” between “at least one of” and “subject’s” in the claim.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah US 5219877.
Shah teaches a composition with an effective amount of an imidazole antifungal agent and an effective amount of lauryl alcohol to enhance skin penetration (claim 1 of Shah).  Shah teaches use of sodium hydroxide to adjust the pH (claim 22 of Shah).  Figure 2 provides for econazole nitrate (brief description of drawings).  Shah teaches application of the formulation directly to the skin at the site of the fungal infection (columns 5 and 6). 

Claims 1, 4, 7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun US 5696164.
	Sun teaches antifungal treatment of nails with topical administration to the nail, and if desired, to the surrounding skin (1) a sulfhydryl containing amino acid or a derivative thereof, the pharmaceutically acceptable salts or esters thereof, or stereoisomers thereof, (2) urea, (1) and (2) being administered in an amount sufficient to enhance the permeation of antifungal drugs through nail tissue, either prior to or, preferably, concurrently with the topical administration to the nail of (3) an effective amount of an antifungal drug (abstract and claim 1 of Sun).  Sun teaches econazole as an antifungal agent (claim 4 of Sun).  Sun teaches treatment for nail fungal disease (onychomycosis) (column 4).  Sun teaches formulations with miconazole (another imidazole antifungal), propylene glycol, Urea (permeation enhancer), and pH adjuster (NaOH) (columns 14 and 15 formulations).  Sun teaches “a bandage adapted for the topical administration of medication to the nail, said bandage comprising a T-shaped adhesive backing, and a flexible pad having an impervious backing and a nail-shaped cavity backed by said impervious backing, wherein said nail-shaped cavity contains absorptive means having absorbed .   

Claims 1, 4, 7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maibach US 2003/0235541.  
	Maibach teaches topical administration of basic antifungal compositions to treat fungal infections of the nails (title and abstract).  Maibach teaches “Methods and topical pharmaceutical formulations are provided for the treatment of nail fungus (onychomycosis). The invention involves a pharmacologically active antifungal agent, plus a pharmaceutically acceptable base in a formulation having a pH of 7.5 to about 13.0, preferably about 8.0 to 11.5, and most preferably about 8.5 to 10.5. These basic formulations permeate the nail and are effective in treating fungal infections of the nail and surrounding tissues.”  (abstract).  Maibach indicates that fungal infections of the nail are called onychomycosis (paragraph 3).  Maibach teaches also enhancing permeation through the skin (paragraph 24).  Maibach teaches delivering antifungal agents to the nail or skin (paragraphs 29 and 35).  Maibach teaches the form of a skin patch (paragraphs 91 and 24 and example 3).  Maibach teaches a backing layer and the formulation in another layer (paragraphs 112-114).  Maibach teaches imidazole derivatives including ketoconazole, .  

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (Dissertation entitled “The preformulation and formulation development for the transungual delivery of the antifungal drug econazole nitrate”, July 2015, pages i-xx and pages 1-159).  
Li teaches econazole nitrate formulations (title) and a patch made of acrylate polymer and triethyl citrate (section E, page 158).  Li teaches use of thiourea as a nail penetration enhancer (section C, pages 151-153).  Li teaches econazole nitrate formulations with thiourea, ammonium phosphate buffer with pH of 5, and polyacrylate adhesives for skin patches and providing drug to a nail (page iii).  Li teaches use of polyvinylpyrrolidone (page iv).  Li teaches propylene glycol and hydrophobic plasticizer (page iv).  Also, see pages xii-xiii.  Li teaches onychomycosis (pages 3-5).  Li teaches skin epidermis and nail plate (page 124).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8-9 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541.  
Maibach teaches the claims as discussed above.
Maibach teaches plasticizing enhancers that have an aqueous solubility of less than 1 wt% or less than 0.5 wt% (paragraph 108). Maibach teaches polyvinylpyrrolidone and HEMA (a methacrylate) in making a hydrogel (paragraph 116).   
.  

Claim 6 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541 and Gungor et al (Plasticizers in Transdermal Drug Delivery Systems, InTech Open Science, 2012, 212 pages).  
Maibach teaches the claims as discussed above.
Maibach does not teach triethyl citrate, hydrophobic plasticizers, acrylate and polyvinylpyrrolidone, however, Maibach does teach skin patches.  
Gungor teaches triethyl citrate as a common plasticizer in a transdermal drug delivery system (skin patch) (section 4, pages 98-103).  Gungor provides for triethyl citrate with acrylate copolymers and/or polyvinylpyrrolidone (top of page 101).  Gungor also provides for lipophilic/hydrophobic plasticizers (see table on page 98).  Skin patches are a transdermal delivery system. Gungor teaches patches (page 103 and conclusion).  
One of ordinary skill in the art at the time of instant filing would have included plasticizers like triethyl citrate and/or hydrophobic/lipophilic plasticizers and transdermal polymers like acrylates and polyvinylpyrrolidone taught by Gungor into transdermal patches of Maibach by the teachings of the prior with a reasonable expectation of success in achieving a working transdermal skin patch for the delivery of imidazole drugs like econazole.  Each reference has teachings of skin/transdermal patches for delivery of drug (MPEP 2144.06).  

3 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541 and Palliyil et al (International Journal of Pharma Medicine and Biological Sciences, 2014, volume 3, pages 152-164).  
Maibach teaches the claims as discussed above.
Maibach does not teach thiourea although it provides for enhancing of permeation. 
Palliyil teaches thiourea (TU) in a skin patch formulation (abstract, page 155) and as a permeation enhancer (conclusion section).  
One of ordinary skill in the art at the time of instant filing would have included thiourea of Palliyil as an appropriate skin permeation enhancers into a skin patch formulation of Maibach with a reasonable expectation of success in transporting drug across a nail of a subject (see MPEP 2144.06).  Both references provide for skin patches for delivery of drugs across a nail (MPEP 2144.06).  

Claim 2 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Maibach US 2003/0235541 and Shah US 5219877.  
Maibach teaches the claims as discussed above.
Maibach does not teach econazole nitrate although it teaches econazole as a drug.
Shah teaches econazole nitrate, an antifungal, (figure 2 and brief description of drawings) for topical administration (abstract).
Thus, one of ordinary skill in the art at the time of instant filing would have used econazole nitrate as an appropriate form of econazole for such a formulation as econazole nitrate was known in the prior art.  

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613